                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

TEODOR DIMITROV; BORIS                  )   CIVIL NO. 19-00300 JAO-RT
DIMITROV; DARIA DIMITROV;               )
SOFRONII DIMITROV,                      )   ORDER (1) DISMISSING COMPLAINT
                                        )   AND (2) DENYING APPLICATION TO
              Plaintiffs,               )   PROCEED IN FORMA PAUPERIS
                                        )
      vs.                               )
                                        )
MAILI TAELE; CAROLINE                   )
COBANGBANG; JACOB                       )
DELAPLANE; JOHN C.                      )
THOMPSON,                               )
                                        )
              Defendants.               )
                                        )

            ORDER (1) DISMISSING COMPLAINT AND (2) DENYING
              APPLICATION TO PROCEED IN FORMA PAUPERIS

      Before the Court is Plaintiff Teodor Dimitrov’s (“Plaintiff”) Application to

Proceed In Forma Pauperis (“IFP Application”), filed June 12, 2019. For the

reasons set forth below, the Court DISMISSES the Complaint and DENIES the

IFP Application.

                                  BACKGROUND

      This action appears to arise from a Hawai‘i family court proceeding that

resulted in the placement into state custody of Plaintiff’s three minor children.

Plaintiff alleges that he and his children were denied a fair trial under the
Constitution and that their rights as dual citizens of the United State and Bulgaria

were denied.

                                   DISCUSSION

A. Dismissal of the Complaint Under the In Forma Pauperis Statute – 28 U.S.C.
   § 1915(e)(2)

      Plaintiff requests leave to proceed in forma pauperis. A court may deny

leave to proceed in forma pauperis at the outset and dismiss the complaint if it

appears from the face of the proposed complaint that the action: (1) is frivolous or

malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2); see Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1370 (9th

Cir. 1987); Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998). When

evaluating whether a complaint fails to state a viable claim for screening purposes,

the Court applies Federal Rule of Civil Procedure (“FRCP”) 8’s pleading standard

as it does in the context of an FRCP 12(b)(6) motion to dismiss. See Wilhelm v.

Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012).

      FRCP 8(a) requires “a short and plain statement of the grounds for the

court’s jurisdiction” and “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)-(2). Although the Federal

Rules adopt a flexible pleading policy, a complaint must give fair notice and state

the elements of the claim plainly and succinctly. Jones v. Cmty. Redev. Agency,
                                          2
733 F.2d 646, 649 (9th Cir. 1984). “The Federal Rules require that averments ‘be

simple, concise and direct.’” McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

1996). FRCP 8 does not demand detailed factual allegations. However, “it

demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. “[A] complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Nordstrom v. Ryan, 762

F.3d 903, 908 (9th Cir. 2014) (citations and quotations omitted). A claim is

plausible “when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft, 556 U.S. at 678.

       In the present case, even construing the Complaint liberally, Bernhardt v.

Los Angeles Cty., 339 F.3d 920, 925 (9th Cir. 2003); Jackson v. Carey, 353 F.3d

750, 757 (9th Cir. 2003), the Court finds that dismissal is appropriate because the

basis for jurisdiction is unclear and the Complaint fails to state a claim upon which

relief can be granted.

       Federal courts are presumed to lack subject matter jurisdiction, and the

plaintiff bears the burden of establishing that subject matter jurisdiction is proper.


                                            3
Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). If the Court lacks

subject matter jurisdiction, an action must be dismissed. Fed. R. Civ. P. 12(h)(3).

Here, Plaintiff has failed to meet his burden of establishing that subject matter

jurisdiction exists. He alleges, in conclusory fashion, that his Constitutional rights

were violated. However, he does not identify the federal provisions upon which he

bases his claims.

      Additionally, the crux of Plaintiff’s allegations—that his children are

illegally in state custody because of flawed family court procedures—implicate the

Rooker-Feldman doctrine, which “prohibits a federal district court from exercising

subject matter jurisdiction over a suit that is a de facto appeal from a state court

judgment.” Kougasian v. TMSL, Inc., 359 F.3d 1136, 1139 (9th Cir. 2004)

(citation omitted); Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

284 (2005) (holding that Rooker-Feldman is confined to “cases brought by state-

court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review

and rejection of those judgments”).

      If a federal plaintiff asserts as a legal wrong an allegedly erroneous
      decision by a state court, and seeks relief from a state court judgment
      based on that decision, Rooker–Feldman bars subject matter
      jurisdiction in federal district court. If, on the other hand, a federal
      plaintiff asserts as a legal wrong an allegedly illegal act or omission
      by an adverse party, Rooker–Feldman does not bar jurisdiction. If
      there is simultaneously pending federal and state court litigation
      between the two parties dealing with the same or related issues, the
                                           4
      federal district court in some circumstances may abstain or stay
      proceedings; or if there has been state court litigation that has already
      gone to judgment, the federal suit may be claim-[or issue-] precluded
      under [28 U.S.C.] § 1738. But in neither of these circumstances does
      Rooker–Feldman bar jurisdiction.

Kougasian, 359 F.3d at 1140. Although the Complaint is not artfully pled, it

suggests that Plaintiff might be challenging a family court judgment. Without

clarification, the Court is unable to determine whether Rooker-Feldman bars

jurisdiction.

      Not only is the existence of jurisdiction unclear, even assuming jurisdiction

exists, Plaintiff does not articulate adequate facts or law to support his claims. He

does not identify legal claims, nor any facts corresponding to those claims.

Finally, he does not explain how each of the named Defendants caused him harm.

      In light of the Complaint’s deficiencies and failure to state a claim upon

which relief can be granted, it is hereby dismissed. Leave to amend should be

granted even if no request to amend the pleading was made, unless the Court

determines that the pleading could not possibly be cured by the allegation of other

facts. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); see also Tripati, 821

F.2d at 1370. Specifically, “pro se plaintiffs proceeding in forma pauperis must

also be given an opportunity to amend their complaint unless it is ‘absolutely clear

that the deficiencies of the complaint could not be cured by amendment.’” Tripati,

821 F.2d 1370 (quoting Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th Cir.


                                          5
1984)); Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir.

2011) (citation omitted) (“If a pro se complaint is dismissed for failure to state a

claim, the court must ‘freely grant leave to amend’ if it is ‘at all possible’ that the

plaintiff could correct pleading deficiencies by alleging different or new facts.”).

       Notwithstanding the foregoing deficiencies, the Court acknowledges that

Plaintiff is proceeding pro se and it is possible that the deficiencies could be cured

by amendment. Accordingly, the Court dismisses the Complaint without prejudice

and grants Plaintiff leave to amend his Complaint. Any amended complaint—

which should be titled “First Amended Complaint”—must be filed by July 18,

2019 and must cure the deficiencies identified above; that is, Plaintiff must provide

sufficient facts and law and should comply with all rules governing pleadings.

Failure to timely file an amended pleading will result in the automatic dismissal of

this action.

B. Plaintiff Cannot Represent His Minor Children Pro Se

       Plaintiff names his minor children as Plaintiffs. A representative “may sue

or defend on behalf of a minor” and “[a] minor . . . who does not have a duly

appointed representative may sue by a next friend or by a guardian ad litem.” Fed.

R. Civ. P. 17(c). Even assuming Plaintiff is the legal guardian of the minor

children—which does not appear to be the case given the present allegations—he

cannot appear as their legal counsel. This is because a non-lawyer “has no


                                            6
authority to appear as an attorney for others than himself.” Johns v. Cty. of San

Diego, 114 F.3d 874, 877 (9th Cir. 1997) (quoting C.E. Pope Equity Tr. v. United

States, 818 F.2d 696, 697 (9th Cir. 1987)) (quotations omitted). “The issue of

whether a parent can bring a pro se lawsuit on behalf of a minor ‘falls squarely

within the ambit of the principles that militate against allowing non-lawyers to

represent others in court.’” Johns, 114 F.3d at 877. Therefore, “a parent or

guardian cannot bring an action on behalf of a minor child without retaining a

lawyer.” Id. If Plaintiff elects to file an amended complaint and wishes to name

the minor children as Plaintiffs, he must ensure that a proper representative sues on

behalf of the minor children. He must also retain counsel to represent the minor

children. Plaintiff is cautioned that his failure to comply with these requirements

may result in the dismissal of any claims by the minor children that may be

asserted in an amended pleading.

C. IFP Application

      As for Plaintiff’s IFP Application, the Court may authorize the

commencement or prosecution of any suit without prepayment of fees by a person

who submits an affidavit that the person is unable to pay such fees. 28 U.S.C.

§ 1915(a)(1). “An affidavit in support of an IFP application is sufficient where it

alleges that the affiant cannot pay the court costs and still afford the necessities of

life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins


                                           7
v. E.I. Du Pont De Nemours & Co., Inc., 335 U.S. 331, 339 (1948)). Absolute

destitution is not required to obtain benefits under the IFP statute, but “a plaintiff

seeking IFP status must allege poverty ‘with some particularity, definiteness and

certainty.’” Id. (citation omitted). Given the dismissal of the Complaint, the Court

DENIES the IFP Application without prejudice.

      If Plaintiff elects to file an amended pleading, he must concurrently file an

IFP Application that contains complete and accurate responses to all questions or

he must pay the applicable filing fee.

                                   CONCLUSION

      In accordance with the foregoing, Court: (1) DISMISSES the Complaint

with leave to amend and (2) DENIES Plaintiff’s IFP Application.

      If Plaintiff elects to file an amended complaint, he must comply with the

following requirements:

      (1)    Plaintiff’s deadline to file an amended complaint is July 18, 2019;

      (2)    Plaintiff’s amended complaint should be titled “First Amended
             Complaint”;

      (3)    Plaintiff must cure the deficiencies identified above; and

      (4)    Plaintiff must file an IFP Application with the amended complaint or
             pay the applicable filing fee.




                                           8
      Plaintiff is cautioned that failure to timely file an amended pleading that

conforms with this Order and file an IFP Application or pay the applicable filing

fee will result in the automatic dismissal of this action.

      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, June 18, 2019.




CIVIL NO. 19-00300 JAO-RT; DIMITROV V. TAELE; ORDER (1) DISMISSING COMPLAINT AND
(2) DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS




                                           9
